DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mason [A fully automatic overlay/alignment sampling method to improve modeling efficiency] 06/01/2010 in view of Southgate [US 4,282,510 A].

Regarding claims 1 and 18, Mason discloses a method / a computer program product comprising a non-transitory computer readable medium having computer-readable instructions for generating a metrology sampling scheme for a patterning process, the method comprising: obtaining data comprising a parameter map of values of a parameter corresponding to a first metrology sampling scheme for a substrate subject to the patterning process; identifying, by a hardware computer system, a contributor of the parameter map, removing, by the hardware computer system, a contribution of the contributor to the parameter map to generate a residual map; and generating, by modelling and/or simulation, a second metrology sampling scheme based on the residual map, wherein the second metrology sampling scheme is configured to distribute sampling points on a subsequent substrate so as to improve a metrology sampling density (pages 1 and 2 and Fig. 1. teaches a hybrid sampling method that considers overlay fingerprint and spatial coverage of fields across a wafer, performing a full-wafer overlay measurement using an image-based or scatterometry based overlay metrology tool defining inter-field correctables and intra-field correctables extracting inter-field only by removing intra-field correctables and extracting intra-field only by removing inter-field correctables and a fully automatic overlay /alignment sampling method to improve modeling efficiency in which the best field layout among the combinations of candidates is determined as an optimal sampling strategy).

Mason does not explicitly teach identifying, by a hardware computer system, a contributor of the parameter map, wherein the contributor comprises one or more spatial frequencies identified in the data.
However, Southgate discloses a system for the analysis of an optically sensed field wherein an essential part of the method is removing one or more high spatial frequency components (Col. 6 lines 53 – Col. 7 line 11).
Therefore, it would have been obvious to one of ordinary skill in the art to remove one or more high spatial frequency components, as taught by Southgate in the method of Mason because such a modification improves the techniques for examining a multi-dimensional spatial field of intensities (Col. 1 lines 10-25 of Southgate).

Regarding claims 6 and 22, Mason discloses wherein the contributor is a dominant contributor, the dominant contributor being any apparatus or a combination of apparatuses of the patterning process having a relatively high contribution to the parameter within the parameter map (pages 1 and 2 and Fig. 1.).

Regarding claims 10 and 11, Southgate discloses wherein the removing comprises removing at least one of the one or more spatial frequencies identified as being less dominant, further comprising: determining a correlation frequency spectra between different pairs of spatial frequency spectra, each pair relating to a different pair of substrates or fields thereof; determining a distribution of the magnitude of correlation frequency spectra per spatial frequency; determining a correlation metric from the distribution of the magnitude of correlation frequency spectra per spatial frequency; and using the correlation metric to generate the second metrology sampling scheme (Col. 2 line 56 – Col. 4 line 2).

Regarding claims 12 and 19, Mason discloses further comprising: determining, by the hardware computer system, whether an accuracy threshold of the parameter is reached based on the residual map; and in response to not reaching the accuracy level, iteratively generating a different sampling scheme based on the residual map until the accuracy threshold is reached or breached (page 3).

Regarding claims 13, 20 and 21, Mason discloses wherein the second metrology sampling scheme defines a relatively high metrology sampling density at a defined metrology capture location compared to other locations within the substrate (page 3).

Regarding claim 14, Mason discloses wherein the parameter of the patterning process is an overlay, a critical dimension, a focus, and/or an edge placement error (page 4 and Fig. 1).

Regarding claims 16 and 17, Mason discloses further comprising: configuring a metrology tool to take measurements at sampling points based on the second metrology sampling scheme; and based on the measurements, adjusting an apparatus used in the patterning process, further comprising operating the metrology tool by directing an illuminating beam to a sampling point of the second metrology sampling scheme and taking measurements (page 1-4 and Fig. 1).

Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Southgate and further in view of Cekli et al. [WO 2017/194289 A1].

Regarding claims 2-5, 7 and 8, Mason as modified discloses the method, as applied above.

Mason does not teach wherein the generating the second metrology sampling scheme comprises distributing sampling points, by modelling and/or simulation, on the subsequent substrate such that an accuracy level of the parameter is less than or equal to an accuracy threshold of the parameter of the patterning process, wherein the generating the second metrology sampling scheme comprises defining a metrology capture location at a portion of an edge of the subsequent substrate based on the identified contributor, wherein the generating the second metrology sampling scheme comprises defining a metrology capture location at and/or around a center of the subsequent substrate based on the identified contributor, wherein the generating the second metrology sampling scheme comprises assigning a relatively high number of sampling points within the metrology capture location compared to remaining locations of the subsequent substrate, wherein the identifying of the contributor comprises applying a statistical classification technique to the parameter map, wherein the statistical classification technique is a principal component analysis.
However, Cekli et al. discloses wherein the generating the second metrology sampling scheme comprises distributing sampling points, by modelling and/or simulation, on the subsequent substrate such that an accuracy level of the parameter is less than or equal to an accuracy threshold of the parameter of the patterning process, wherein the generating the second metrology sampling scheme comprises defining a metrology capture location at a portion of an edge of the subsequent substrate based on the identified contributor, wherein the generating the second metrology sampling scheme comprises defining a metrology capture location at and/or around a center of the subsequent substrate based on the identified contributor, wherein the generating the second metrology sampling scheme comprises assigning a relatively high number of sampling points within the metrology capture location compared to remaining locations of the subsequent substrate, wherein the identifying of the contributor comprises applying a statistical classification technique to the parameter map, wherein the statistical classification technique is a principal component analysis (paragraph [0072] and [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art to distribute sampling points, by modelling and/or simulation, on the subsequent substrate such that an accuracy level of the parameter is less than or equal to an accuracy threshold of the parameter of the patterning process, wherein the generating the second metrology sampling scheme comprises defining a metrology capture location at a portion of an edge of the subsequent substrate based on the identified contributor, wherein the generating the second metrology sampling scheme comprises defining a metrology capture location at and/or around a center of the subsequent substrate based on the identified contributor, wherein the generating the second metrology sampling scheme comprises assigning a relatively high number of sampling points within the metrology capture location compared to remaining locations of the subsequent substrate, wherein the identifying of the contributor comprises applying a statistical classification technique to the parameter map, wherein the statistical classification technique is a principal component analysis, as taught by Cekli et al. in the system of Mason as modified because such a modification improves the relevance of measurement results (primarily relevance for performance of a lithographic process) without necessarily increasing the number of measurement locations required to be measured (paragraph [0010] of Cekli et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882